 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1264 
In the House of Representatives, U. S.,

December 7, 2010
 
RESOLUTION 
Expressing support for the designation of March as National Essential Tremor Awareness Month. 
 
 
Whereas essential tremor is the most common movement disorder, affecting up to 10 million Americans, including 4 to 5 percent of people aged 40 to 60, and 6 to 9 percent of people aged 60 and older; 
Whereas essential tremor is often misdiagnosed as Parkinson’s disease, dystonia and other neurological movement disorders, most people with essential tremor are not diagnosed until after several visits to many physicians; 
Whereas essential tremor is not a normal outcome of aging, as believed by many people including some physicians, but is an abnormal condition, primarily genetic, afflicting people of all ages, including newborns; 
Whereas there are no medications that have been developed for people with essential tremor, the medications currently being used were developed for other conditions and only help 60 percent of the people affected, and the only treatment specifically designed for essential tremor is brain surgery; 
Whereas essential tremor interferes with a person’s ability to perform activities of daily living such as grooming and writing, and in approximately 5 percent of cases, is totally disabling; 
Whereas research shows that people with essential tremor have a higher incidence of depression than the general population and that a significant number of these people isolate themselves in their homes; 
Whereas essential tremor is a chronic condition that undermines the American economy through lost wages and work hours and high medical costs in getting an accurate diagnosis; 
Whereas overcoming the medical, social, and economic issues listed in this resolution depends upon research and research funding is dependent upon awareness; and 
Whereas March would be an appropriate month to designate as National Essential Tremor Awareness Month: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the designation of National Essential Tremor Awareness Month for the purpose of raising awareness about the Nation’s number one neurological condition, affecting approximately 10,000,000 Americans; and 
(2)encourages the people of the United States to support the observance of National Essential Tremor Awareness Month by participating in the educational activities of the International Essential Tremor Foundation. 
 
Lorraine C. Miller,Clerk.
